Exhibit 10.1

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (the “Agreement”) is made as of the second day of July, 2017,
by and between, Delcath Systems, Inc., a Delaware corporation (the “Company”)
and the investor signatory hereto (the “Investor”).

WHEREAS, reference is hereby made to that certain Securities Purchase Agreement,
dated June 6, 2016, by and among the Company, the Investor and certain other
buyers signatory thereto (the “Securities Purchase Agreement”), pursuant to
which the Investor and such other buyers acquired (i) certain senior secured
convertible notes (the “Notes”), convertible into shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”) and (ii) warrants to
acquire shares of the Common Stock. Capitalized terms not defined herein shall
have the meaning as set forth in the Securities Purchase Agreement.

WHEREAS, as of the date hereof the Investor holds such aggregate principal
amount of a Note as set forth on the signature page of the Investor hereto (the
“Investor Note”).

WHEREAS, the Company has authorized a new series of preferred stock of the
Company designated as Series A Preferred Stock, $0.01 par value, the terms of
which are set forth in the certificate of designations for such series of
Preferred Stock (the “Certificate of Designations”) in the form attached hereto
as Exhibit A (together with any preferred shares issued in replacement thereof
in accordance with the terms thereof, the “Series A Preferred Stock”).

WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Investor desire to exchange (the “Exchange”) such aggregate principal amount
of the Investor Note as set forth on the signature page of the investor hereto
(the “Exchange Note”) for such aggregate number of shares of Series A Preferred
Stock (the “New Preferred Shares”) as set forth on the signature page of the
Investor attached hereto, with the remaining aggregate principal amount of the
Investor Note (the “Remaining Note”) remaining with the Investor after the
Closing Date.

WHEREAS, the Exchange is being made in reliance upon the exemption from
registration provided by Rule 3(a)(9) of the Securities Act of 1933, as amended
(the “1933 Act”).

WHEREAS, concurrently herewith, the Company is entering into agreements with
holders of Notes (each, an “Other Investor” and together with the Investor, the
“Investors”, and such agreements, each an “Other Agreement”) substantially in
the form of this Agreement (other than with respect to the identity of the
Investor, any provision regarding the reimbursement of legal fees and
proportional changes reflecting the different holdings of such Other Investors
and provisions to document that each such other Investor receives consideration
thereunder in proportional economic value as provided to the Investor
hereunder).



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the promises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

1.    Exchange. On the date hereof (or such other date and time as is mutually
agreed to in writing by the Company and the Required Holders) (the “Closing
Date”, and the Closing, the “Closing”), the Investor shall, and the Company
shall pursuant to Rule 3(a)(9) of the 1933 Act, exchange the Exchange Note for
the New Preferred Shares As part of the Exchange, the following transactions
shall occur:

(a)    Prior to the Closing Date, the Company shall have filed the Certificate
of Designations with the Delaware Secretary of State. As of the Closing Date,
the Exchange Note shall be free and clear of all Liens. Upon receipt of the New
Preferred Shares in accordance herewith, all of the Investor’s rights under the
Exchange Note shall be extinguished (including, without limitation, the rights
to receive any accrued and unpaid interest thereon or any other shares of Common
Stock with respect thereto). Immediately following the consummation of the
Exchange, the Exchange Note shall automatically be cancelled for no additional
consideration. The Remaining Note shall remain outstanding after the Closing
Date until such time as it shall be converted or redeemed in accordance
therewith.

(b)    On the Closing Date, the Investor shall be deemed for all corporate
purposes to have become the holder of record of the New Preferred Shares and
shall be entitled to exercise all of its rights with respect to the New
Preferred Shares, irrespective of the date the Company delivers the
certificate(s) evidencing the New Preferred Shares to the Investor.

(c)    The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.

(d)    The Exchange shall take place at the offices of Kelley Drye & Warren LLP,
101 Park Avenue, New York, NY 10178 on the Closing Date, or at such other time
as the Company and the Required Holders mutually agree in writing, and may be
undertaken remotely by electronic exchange of documentation.

2.    Closing Conditions.

2.1    Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Closing is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at Closing, of each of the following
conditions, provided that these conditions are for the Investor’s sole benefit
and may be waived by the Investor at any time in its sole discretion by
providing the Company with prior written notice thereof:

(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects (except

 

2



--------------------------------------------------------------------------------

for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which are accurate in all respects) on the date hereof
and on and as of the Closing Date as if made on and as of such date (except for
representations and warranties that speak as of a specific date, which are
accurate in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
are accurate in all respects) as of such specified date).

(b)    Issuance of Securities. Prior to the Closing Date, the Company shall have
filed the Certificate of Designations with the Delaware Secretary of State,
which shall have not been amended and shall be in full force and effect as of
the Closing. At the Closing, the Company shall issue the New Preferred Shares to
the Investor in accordance herewith on the books and records of the Company.

(c)    No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

(d)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

2.2    Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Closing is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing in question, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion by
providing the Investor with prior written notice thereof:

(a)    Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or material adverse effect, which are accurate in all respects) on
the date hereof and on and as of the Closing Date as if made on and as of such
date (except for representations and warranties that speak as of a specific
date, which are accurate in all material respects (except for those
representations and warranties that are qualified by materiality or material
adverse effect, which are accurate in all respects) as of such specified date).

(b)    No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

(c)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to Investor, as of the date hereof and as of the Closing
Date, that:

3.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect (as defined below) on its business or
properties. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, liabilities,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company and its Subsidiaries, if any, individually or taken as
a whole, or on the transactions contemplated hereby or on the Exchange Documents
(as defined below) or by the agreements and instruments to be entered into (or
entered into) in connection herewith or therewith, or on the authority or
ability of the Company to perform its obligations under this Agreement. The
Certificate of Designations in the form attached hereto as Exhibit A has been
filed with the Delaware Secretary of State and is in full force and effect as of
the Closing, enforceable against the Company in accordance with its terms and
will not have been amended as of the Closing.

3.2    Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Exchange Documents and the
performance of all obligations of the Company hereunder and thereunder, and the
authorization of all the transactions contemplated by this Agreement, including,
without limitation, the issuance of the New Preferred Shares, have been taken on
or prior to the date hereof.

3.3    Valid Issuance of the New Preferred Shares. The New Preferred Shares when
issued and delivered in accordance with the terms of this Agreement, for the
consideration expressed herein, will be duly and validly issued, fully paid and
non-assessable. The New Preferred Shares will be freely tradable and shall not
be required to bear, and shall not bear, any 1933 Act or other restrictive
legend.

3.4    Offering. Neither the Company, nor any of its affiliates, nor any Person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D) in connection with
the offer or sale of the New Preferred Shares. The Company shall be responsible
for the payment of any placement agent’s fees, financial advisory fees, or
brokers’ commissions (other than for persons engaged by the Investor or its
investment advisor) relating to or arising out of the transactions contemplated
hereby). The Company shall pay, and hold the Investor harmless against, any
liability, loss or expense (including, without limitation, attorney’s fees and
out-of-pocket expenses) arising in

 

4



--------------------------------------------------------------------------------

connection with any such claim. Neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the exchange
and issuance of the New Preferred Shares. The offer, exchange and issuance of
the New Preferred Shares as contemplated by this Agreement are exempt from the
registration requirements of the 1933 Act and the qualification or registration
requirements of state securities laws or other applicable blue sky laws. Neither
the Company nor any authorized agent acting on its behalf will take any action
hereafter that would cause the loss of such exemptions.

3.5    Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect, and the Company has
not received written notice of any such violation.

3.6    Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any Person, not already obtained, is required
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions provided for herein and
therein.

3.7    Acknowledgment Regarding Investor’s Purchase of New Preferred Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of arm’s length purchaser with respect to this Agreement and the
Certificate of Designations (collectively, the “Exchange Documents”) and the
transactions contemplated hereby and thereby and that the Investor is not (i) an
officer or director of the Company, (ii) an “affiliate” of the Company (as
defined in Rule 144 promulgated under the 1933 Act), or (iii) to the knowledge
of the Company, a “beneficial owner” of more than 10% of the shares of Common
Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The Company
further acknowledges that the Investor is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Exchange Documents and the transactions contemplated hereby and thereby, and any
advice given by the Investor or any of its representatives or agents in
connection with the Exchange Documents and the transactions contemplated hereby
and thereby is merely incidental to the Investor’s acceptance of the securities
to be issued to the Investor pursuant to the terms and conditions set forth in
this Agreement. The Company further represents to the Investor that the
Company’s decision to enter into the Exchange Documents has been based solely on
the independent evaluation by the Company and its representatives.

3.8    Absence of Litigation. Except as set forth in the reports, schedules,
forms, statements and other documents required to be filed by the Company with
the SEC pursuant to the reporting requirements of the 1934 Act, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock, any securities of the Company or any of the Company’s
officers or directors in their capacities as such.

3.9    No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the 1933 Act and the rules and
regulations promulgated thereunder.

 

5



--------------------------------------------------------------------------------

3.10    Validity; Enforcement; No Conflicts. This Agreement and each other
Exchange Document to which the Company is a party have been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Company of
this Agreement and each other Exchange Document to which the Company is a party
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Company or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company is a party or by
which it is bound, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities or “blue sky”
laws) applicable to the Company, except in the case of clause (ii) above, for
such conflicts, defaults or rights which would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

3.11    Disclosure. Other than as set forth in the 8-K Filing (as defined
below), the Company confirms that neither it nor any other Person acting on its
behalf has provided the Investor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information. The Company understands and confirms that the Investor
will rely on the foregoing representations in effecting transactions in
securities of the Company.

3.12    Reaffirmation. The Company hereby: (x) reaffirms its Obligations (as
defined in the Security Agreement), (y) further ratifies and reaffirms the
validity and enforceability of all of the Liens heretofore granted, pursuant to
and in connection with the Security Agreement, each Guaranty and any other
Security Document to Hudson Bay Master Fund Ltd., in its capacity as collateral
agent (in such capacity, the “Collateral Agent”) for the holders of the Notes
and (z) acknowledges that all of such Liens and all Collateral (as defined in
the Security Agreement) heretofore pledged as security for such Obligations,
continue to be and remain collateral for such Obligations from and after the
date hereof. For the avoidance of doubt, each Transaction Document remains in
full force and effect. The Company hereby acknowledges that the New Preferred
Shares are not in any way intended to impair or affect the Liens granted,
pledged or assigned by the Company to the Collateral Agent for the holders of
the Notes in accordance with the terms of the Security Documents.

4.    Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

6



--------------------------------------------------------------------------------

4.1    Authorization. The Investor has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

4.2    Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the New Preferred
Shares, and has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
New Preferred Shares.

4.3    No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the New Preferred Shares
or the fairness or suitability of the investment in the New Preferred Shares nor
have such authorities passed upon or endorsed the merits of the offering of the
New Preferred Shares.

4.4    Validity; Enforcement; No Conflicts. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Investor and
constitutes the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each other Exchange Document to which the
Investor is a party and the consummation by the Investor of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Investor, except in the case of clause
(ii) above, for such conflicts, defaults or rights which would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Investor to perform its obligations hereunder.

4.5    Ownership of Exchange Note. The Investor owns and holds, beneficially and
of record, the entire right, title, and interest in and to the Exchange Note
free and clear of all rights and Liens (other than pledges or security interests
(x) arising by operation of applicable securities laws and (y) that the Investor
may have created in favor of a prime broker under and in accordance with its
prime brokerage agreement with such broker). The Investor has full power and
authority to transfer and dispose of the Exchange Note to the Company free and
clear of any right or Lien.

 

7



--------------------------------------------------------------------------------

4.6    Exemption; No Consideration. The Investor acknowledges and agrees that
the Exchange is being made in reliance upon the exemption from registration
provided by Rule 3(a)(9) of the 1933 Act and the securities of the Company being
issued to the Investor in the Exchange will be issued exclusively in the
Exchange for the surrender and cancellation of the Exchange Note and no other
consideration has or will be paid to the Company for the New Preferred Shares to
effect the Exchange hereunder.

5.    Additional Covenants

5.1    Disclosure. The Company shall, on or before 8:30 a.m., New York City
time, on [            ]1 issue a press release and Current Report on Form 8-K
disclosing all material terms of the transactions contemplated hereby and
attaching the form of this Agreement and the Certificate of Designations as
exhibits thereto to the extent not previously filed with the SEC (such Current
Report on Form 8-K with all exhibits attached thereto, the “8-K Filing”).

5.2    Blue Sky. The Company shall make all filings and reports relating to each
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

5.3    Fees and Expenses. The Company shall reimburse the Investor for its legal
fees and expenses in connection with the preparation and negotiation of this
Agreement and transactions contemplated thereby, in an amount not to exceed
$15,000 (the “Investor Counsel Expense”). The Investor Counsel Expense shall be
paid by the Company whether or not the transactions contemplated by this
Agreement are consummated.] Except as otherwise set forth above, each party to
this Agreement shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

6.    Miscellaneous

6.1    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.

6.2    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each

 

1 

Insert date of the open of the Principal Market immediately following the time
of signing of this Agreement

 

8



--------------------------------------------------------------------------------

party hereby irrevocably submits to the exclusive jurisdiction of the state or
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

6.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

6.4    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be as set forth in the Securities Purchase Agreement
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

6.5    Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

9



--------------------------------------------------------------------------------

6.6    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Effective as of the Closing
Date, with respect to any Pre-Installment Conversion Shares (as defined in the
Exchange Note) delivered to the Investor in excess of the related
Post-Installment Conversion Shares (as defined in the Exchange Note) for any
given Installment Date (as defined in the Exchange Note) occurring prior to the
date hereof, each party hereby waives the requirement in Section 8(b) of the
Exchange Note to apply such remaining Pre-Installment Conversion Shares against
the Installment Amount (as defined in the Exchange Note) due on a future
Installment Date and the Investor shall instead be entitled to keep such excess
Pre-Installment Conversion Shares as additional interest thereunder.

6.7    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

6.8    Entire Agreement. This Agreement together with the other Exchange
Documents, represents the entire agreement and understandings between the
parties concerning the Exchange and the other matters described herein and
therein and supersedes and replaces any and all prior agreements and
understandings solely with respect to the subject matter hereof and thereof.
Except as expressly set forth herein, nothing herein shall amend, modify or
waive any term or condition of the other Exchange Documents.

6.9    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.10    Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

6.11    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

10



--------------------------------------------------------------------------------

6.12    Survival. The representations, warranties and covenants of the Company
and the Investor contained herein shall survive the Closing and delivery of the
New Preferred Shares.

6.13    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

6.14    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

6.15    Independent Nature of Investor’s Obligations and Rights. The obligations
of the Investor under this Agreement are several and not joint with the
obligations of any Other Investor, and the Investor shall not be responsible in
any way for the performance of the obligations of any Other Investor under any
Other Agreement. Nothing contained herein or in any Other Agreement, and no
action taken by the Investor pursuant hereto, shall be deemed to constitute the
Investor and Other Investors as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the Investor and Other
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement and the Company acknowledges that, to the best of its knowledge, the
Investor and the Other Investors are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or any Other Agreement. The Company and the Investor confirm that the Investor
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement, and it
shall not be necessary for any Other Investor to be joined as an additional
party in any proceeding for such purpose.

6.16    Equal Treatment Acknowledgement; Most Favored Nations. The parties
hereto herby acknowledge and agree that, in accordance with Section 9(e) of the
Securities Purchase Agreement, the Company is obligated to present the terms of
this offering to each Other Investor; provided that each Other Agreement shall
be negotiated separately with each Other Investor and shall not in any way be
construed as the Investor or any Other Investor acting in concert or as a group
with respect to the purchase, disposition or voting of securities of the Company
or otherwise. The Company hereby represents and warrants as of the date hereof
and covenants and agrees that none of the terms offered to any Person with
respect to the Exchange, including, without limitation with respect to any
consent, release, amendment, settlement, or waiver relating to any Exchange
(each an “Settlement Document”), is or will be more favorable to such Person
(other than any reimbursement of legal fees) than those of the Investor and this
Agreement. If, and whenever on or after the date hereof, the Company enters into
a Settlement Document, then (i) the Company shall provide notice thereof to the
Investor immediately

 

11



--------------------------------------------------------------------------------

following the occurrence thereof and (ii) the terms and conditions of this
Agreement shall be, without any further action by the Investor or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Investor shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Settlement
Document, provided that upon written notice to the Company at any time the
Investor may elect not to accept the benefit of any such amended or modified
term or condition, in which event the term or condition contained in this
Agreement shall apply to the Investor as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Investor. The provisions of this Section 6.16 shall
apply similarly and equally to each Settlement Document.

[SIGNATURES ON THE FOLLOWING PAGE]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

THE COMPANY

DELCATH SYSTEMS, INC.

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.

 

INVESTOR:  

 

  By:  

 

  Name:     Title:   Aggregate Principal Amount of Investor Note:  

 

  Aggregate Principal Amount of Exchange Note:  

 

  Aggregate Number of New Preferred Shares:

 

 